Citation Nr: 1534866	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  09-23 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from February to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of April 2008 that granted service connection for the Veteran's right knee disability and assigned a disability rating of 10 percent, effective April 2007.  The Veteran appealed the assigned rating.  In a decision dated in November 2013, the Board denied the appeal.  The Veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a memorandum decision dated in January 2015, the Court vacated the Board decision and remanded the issue for further consideration.  

The Board notes that the Veteran is represented by The American Legion, which did not provide an informal hearing presentation.  However, because this case is being remanded for actions pursuant to the Court decision, the Board finds that the error is harmless for purposes of the remand, and will be remedied by referral for an informal hearing presentation before a final decision is entered.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court found that the Veteran is entitled to a current examination, in light of her contentions that her disability has worsened since the last examination, in June 2008.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In addition, the Court noted that on appeal to the Court, the Veteran identified private treatment records that she claims should be obtained from Dr. Larry Carter of Orthopedic Associates Surgery.  Current VA treatment records should be obtained as well.  


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the address and approximate dates of treatment by Dr. Larry Carter of Orthopedic Associates Surgery.  Provide a release of information form, and tell her that if she authorizes the release of the records, VA will attempt to obtain them; otherwise, she may obtain the records herself and submit them to the VA AOJ.  

Obtain any such treatment records for which the Veteran provides sufficient authorization and identification.  If the requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified.

2.  Obtain all VA treatment records from the Augusta VAMC dated from January 2015 to the present, in particular, any records of treatment or evaluation of the left knee.  

3.  Then, arrange for the Veteran to undergo an appropriate VA examination to determine the manifestations and severity of her right knee disability, identified on the rating code sheet as "right knee degenerative joint disease associated with torn meniscus with laxity in anterior cruciate ligament."  The VBMS electronic claims file should be available to the examiner in conjunction with the examination, and all tests and studies deemed necessary should be accomplished.  In particular, the presence or absence of degenerative joint disease should be determined by X-ray.  If limitation of motion is present, describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination, in terms of range of motion lost.  In addition, the presence (and if so, severity) or absence of instability, laxity, and/or subluxation of the knee must be reported.  Any opinion must be accompanied by a rationale.

4.  After completion of the above and any additional development deemed necessary, readjudicate the claim for a higher initial rating for a right knee disability, to include, if applicable, the matter of whether separate ratings are warranted based on limitation of motion and instability.  If the decision remains less than a full grant of the benefit sought, the Veteran and her representative should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

